Citation Nr: 1711760	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  09-03 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating in excess of 20 percent prior to August 10, 2016, and a disability rating in excess of 30 percent thereafter, for residuals of a left (minor) arm shell fragment wound involving Muscle Group III, with retained foreign bodies.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967, including service in Vietnam from November 1965 to November 1966.  His service medals and decorations include the Combat Infantry Badge and the Purple Heart Medal with two Oakleaf Clusters.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Board remanded the appeal for additional evidentiary and procedural development in March 2012.  

Based upon this development, the RO, in its August 2016 rating decision, awarded a 30 percent disability rating, effective August 10, 2016.  However, as the Veteran seeks an even higher or separate ratings, and the assigned ratings are still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.

REMAND

As discussed below, remand is necessary to obtain outstanding, pertinent evidence identified by the Veteran, and to afford him a VA compensation examination to determine the extent of any associated neurologic impairment in the left arm.

By way of history, the Veteran was wounded by grenade fragments to his left deltoid area, his left shoulder, and his left upper arm in February 1966 during combat in Vietnam.  He was treated with debridement and irrigation.  He was returned to duty after spending three days in the hospital.  His service treatment records show that he complained of catching in his scapular joint in March 1966, and of a swollen left elbow in July 1966.  According to his discharge examination, however, his wounds had resolved without sequelae.  He underwent a VA examination in August 1967, several months after his discharge from service.  At that time, he reported the left shoulder area was asymptomatic.  An X-ray taken at that time was interpreted as showing one foreign body adjacent to the proximal shaft of the humerus measuring about four millimeters in diameter.  Two additional tiny foreign bodies were demonstrated in the more distal anterior soft tissues of the arm.  

The RO awarded a 20 percent disability rating at that time, which has been in effect ever since.  Under governing regulation, a disability which has been continuously rated at or above any evaluation of disability for 20 or more years for VA compensation purposes may not be reduced except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951.  The 20 percent rating is thus preserved at that level.

According to the report of a June 2006 VA examination, the Veteran's left shoulder disability was manifested by the shell fragment, degenerative arthritis of the left acromioclavicular joint, and painful movement.  The report of an August 2007 VA examination shows only the retained foreign body, with no evidence of wasting or loss of strength, no damage to the bones, nerves, joints or vascular structures in the left shoulder.  The report of a July 2009 VA examination again notes the retained foreign body, and shows limitation of left shoulder motion, functional impairment, and a scar.  The Board in March 2012 properly found the 2007 and 2009 examination reports to be inadequate for purposes of rating the Veteran's muscle impairment and ordered a more comprehensive examination.

The Veteran was provided another VA examination in August 2014.  He reported "occasional pain" in the area of the left deltoid.  Upon testing, he had normal muscle strength in the left arm and shoulder.  The Veteran reported flare-ups with heavy lifting or cold weather.  Upon examination, the examiner identified no fascial defects, and no impact upon muscle substance or function.  He had normal muscle strength throughout the left arm and shoulder, with no muscle atrophy.  His range of left shoulder flexion was reduced to 15 degrees out of 180 degrees including the effects of pain.  Left shoulder abduction with pain was to 135 degrees out of 180 degrees.  The examiner commented that there was no loss of muscle tissue, no tendon damage, no muscle herniation, no muscle wasting or loss of strength, and no neurologic symptoms associated with the left shoulder.  

The Veteran contended, in a June 2016 statement, that his symptoms have worsened in terms of increased pain and weakness; constant radiating pain into his left wrist; and daily flare-ups in the shoulder.  

Another examination was provided in August 2016.  The Veteran reported increasing pain which causes him to stop movement of the shoulder, which includes shooting down the arm.  He explained that he struggles sometimes to accomplish activity like picking up a gallon of milk or closing the door on his pickup truck.  The Veteran explained that the shoulder had begun to deteriorate in 2006, but that this level of disability was new in the prior six months.  The examiner identified multiple diagnoses associated with the shell fragment wound residuals, including left shoulder impingement syndrome, left rotator cuff tear, and traumatic arthritis.  His range of left shoulder motion was greatly reduced from the 2014 examination results, with motion after repetition and considering pain reduced to 20 degrees of flexion, 30 degrees of abduction, and 60 degrees of both internal and external rotation.  His muscle strength had also decreased since the 2014 examination, at 4/5, rather than 5/5.  The examiner attributed the reduction in muscle strength entirely to the shell fragment wound.  Muscle atrophy was also identified and attributed to the shell fragment wound.  The examiner deemed that the Veteran's shoulder problems would impact upon his ability to work because he was unable to lift his arm about 90 degrees.  The examiner commented that the Veteran's clinical examination, range of motion, and imaging studies align for the diagnosis of a left partial rotator cuff tear due to the original injury causing weakness in the arm over a forty year period.  

According to the report of the X-ray taken in conjunction with the initial VA examination in July 1967, the interpreting physician noted the large shrapnel piece measuring about four millimeters, and stated that this piece may be within the bone substance or in the adjacent soft tissues, but that without additional views it was not possible to be sure.  Later X-ray studies have been interpreted as placing the metallic fragment in the soft tissues adjacent to the humeral neck.  The significance of this clarification is that the shell fragment apparently did not pierce the bone, but lodged in the soft tissues and has remained there since.  

Notably, in September 2016, the Veteran asserted that he had had X-rays taken the day before he received the VA's rating decision, presumably sometime in August 2016.  He also asserted that a magnetic resonance imaging (MRI) study had been scheduled, but not yet accomplished.  These test results should be obtained for review prior to reaching a final decision on the Veteran's appeal. 

Additionally, the Board notes that the RO was previously asked to consider whether separate disability ratings should be assigned for additional disabilities due to the muscle injury, to include a residual scar and degenerative joint disease of the left shoulder (see March 2012 remand).  On remand, the RO assigned a separate disability rating for the scar residual.  However, the RO, in August 2016, determined that assigning a separate rating for degenerative joint disease would constitute prohibited pyramiding, as "the muscles move the joint, therefore, loss of motion is already being compensated under the muscle disability."  The RO then used the loss of motion in addition to adding Muscle Group IV into the rating due to increasing weakness and lack of use of Muscle Group III to elevate the muscle rating from "moderately severe" to "severe," thereby awarding a 30 percent rating under the Diagnostic Code for muscle impairment.  This explanation is simply too facile under the law, however.  Indeed, "[t]he critical element [in determining whether appellant's disabilities may be rated separately] is [whether any] of the symptomatology for any one of these . . . conditions is duplicative of or overlapping with the symptomatology of the other . . . conditions."  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additional regulatory guidance is provided at 38 C.F.R. §§ 4.40, 4.41, 4.42, 4.44, 4.45, 4.55, and 4.56.  Thus, on remand, additional analysis on the part of the RO is necessary to properly rate all residuals of the shell fragment wound, keeping in mind the inherent complexity of the shoulder joint, while avoiding a duplicative rating.   

In this case, the Veteran sustained a muscle injury, with retained shrapnel.  Since the injury, he has developed arthritis, shoulder impingement syndrome, and a rotator cuff tear; all of which have been medically attributed to the original injury.  It would appear that the rotator cuff tear and the shoulder impingement syndrome developed at some point between the 2014 and 2016 examinations.  Similarly, muscle weakness worsened during the time period, and atrophy was first noted in 2016.

With regard to the Veteran's contention that he is experiencing radiculopathy in his left arm, further testing is warranted to determine whether he has a neurological deficit related to the shell fragment wound.  Regulation provides that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).  If the shoulder injury has caused a nerve injury which affects the functioning of the Veteran's left wrist or hand, for instance, then a separate rating would be warranted for this impairment as well.  In any case, absent further medical evaluation of this complaint the extent of this problem is unknown.  

Inasmuch as the case must be remanded for an additional examination, the Veteran's VA treatment records should be updated for his claims file.  

For these reasons, another remand is required.  Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of medical treatment afforded to the Veteran by the VA Northern Indiana Health Care System, and all related clinics, since July 2016 for inclusion in his claims file.  The reports of all X-ray studies of the left upper extremity taken since July 2016 and a MRI study taken after September 2016 must be obtained as well.  See Veteran's June and September 2016 statements.

2.  Afford the Veteran a VA examination to ascertain the current nature and severity of his residuals of a left (minor) arm shell fragment wound involving Muscle Group III, with retained foreign bodies.  The claims folder, including all records received pursuant to the above request, must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  

After reviewing his claims file (to include any newly associated x-ray or MRI studies of left upper extremity) and examining the Veteran, the examiner is asked to:

(a)  Identify all impairment (orthopedic, neurologic or otherwise) associated with the residuals of a left (minor) arm shell fragment wound involving Muscle Group III, with retained foreign bodies.

(b) Specifically identify whether he has any nerve impairment related to the shell fragment wound residuals, and if so, whether such impairment affects the function of his left shoulder or other part of his left arm, i.e., arm/wrist/hand.  

(c)  Comment on any functional impairment caused by the service-connected shell fragment wound with regard to his ability to perform tasks, including sedentary and physical tasks.

A complete rationale for all opinions expressed should be fully explained.

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record, with consideration of the new diagnoses of left shoulder impingement, rotator cuff tear, and muscle atrophy, in addition to the previously-considered diagnoses of muscle injury residuals and degenerative joint disease, assigning separate disability ratings where appropriate.  Any related radiculopathy/nerve injury which does not affect the shoulder must be considered as well.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


